DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In view of the appeal brief filed on 4/23/2021, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/Anthony D Stashick/               Supervisory Patent Examiner, Art Unit 3735                                                                                                                                                                                         
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “cubic packages” in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  Note that none of the figures 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Regarding claim 1, the phrase “consumer good attribute” is unclear because there is no defined technical definition of the term and furthermore, the term encompasses an infinite amount of possibilities for a consumer good, thus rendering the scope of the claims unclear.  Furthermore, it is unclear how the perimeter of the window can define an indicia indicative of the first consumer good attribute when there is no specified definition for the attribute.  For example, in the elected embodiment, the window perimeter forms a graphic indicia in the shape of a heart; however, it is unclear how that is indicative of the consumer good attribute when the disclosure states that the heart conveys to the consumer a sentiment of comfort.  It is unclear how comfort is consistent with the physical properties or attributes of the packaged goods since comfort level varies with individual users and is not an attribute or physical property of the packaged goods.  Similarly, regarding claim 11, it is unclear what a dominant physical property is with respect to the elected embodiment.  In particular, it is unclear how the shape of a heart can be indicative of a physical property of a product.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 11-12, as best understood, is/are rejected under 35 U.S.C. 102a1 as being anticipated by US 2013/0220860 to Bacon et al. (Bacon).
Regarding claim 11, Bacon discloses an array of tissue products (Fig 6, 7) comprising a first tissue product (10, Fig 6) having a first dominant physical property (absorbency, Fig 6), second tissue product (10, Fig 7) having a second dominant physical property (absorbency, Fig 7), first tissue product housed within first package (50, Fig 6) and second tissue product housed within second package (50, Fig 7), the first and second packages at least partially overwrapped with a film (100, 200), the film having a window (140, 240) disposed thereon, the window having a perimeter defining an indicia (an arc shape curve) indicative of respective dominant physical property (€0054).  In particular, a nice arc shaped curve as disclosed by Bacon can be considered by consumers as possessing qualities of comfort and therefore, because the curve conveys to a consumer some of the same qualities as the packaged good, the window is formed in the shape of an arc shaped curve to communicate to a consumer the attribute/physical property of the packaged product.
Regarding claim 12, Bacon further discloses dominant physical property to be absorbency (€0054) different from second tissue product.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4-7, 9-10, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0220860 to Bacon et al. (Bacon) in view of US Patent No. 5,655,843 to Conrad et al. (Conrad).
Regarding claim 1, Bacon discloses a bundle of packaged goods (Fig 6) comprising a first and second package (50) each having a front face (Fig 6), each package comprising at least one consumer good (10) having a first attribute (absorbency level), first and second packages at least partially overwrapped with a film (100), the film having an unprinted central area where a portion of the unprinted central area defines a window (140) disposed thereon, the window having a perimeter defining a first indicia (an arc shape curve) indicative of the first attribute (€0054).  In particular, a nice arc shaped curve as disclosed by Bacon can be considered by consumers as possessing qualities of comfort and therefore, because the curve conveys to a consumer some of the same qualities as the packaged good, the window is formed in the shape of an arc shaped curve to communicate to a consumer the attribute of the packaged product. Bacon does not teach the package being of cubic shape.  In particular, Bacon does not teach the wrapper or pouch being cubic.  However, Conrad discloses flexible plastic wrapper (10) being of cubic shape to package an absorbent article (Fig 2, col. 1-5).  One of ordinary skill in the art would have found it obvious to change the shape of the inner package such that it was cubic as In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 2, Bacon further discloses consumer good being a tissue product (€0016), consumer attribute being absorbency (€0054).
Regarding claim 4, Bacon further discloses overwrap entirely overwraps first and second packages (Fig 6).
Regarding claim 5, the modified Bacon further discloses the overwrap at least partially covering the front face (Fig 6).
Regarding claim 6, Bacon further discloses window (140) bounded by a pair of printed side edges (244, 248).
Regarding claim 7, Bacon further discloses printed side edge pattern comprising a background pattern and a plurality of spaced apart substantially horizontal elements (top and bottom horizontal borders of 160).
Regarding claim 9, as best understood, Bacon further discloses a second indicia (upper right, Fig 6) and source identifier (‘Kotex’).
Regarding claim 10, as best understood, Bacon further discloses second indicia printed on the overwrap and having same shape as first indicia (circular).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bacon in view of Conrad and US 2008/0041755 to Noschang et al (Noschang).
In re Fout , 675 F.2d 297, 213USPQ 532 (CCPA 1982).

Claim 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bacon in view of Applicant Admitted Prior Art (AAPA).
Regarding claim 13, Bacon discloses the array of claim 11 and further discloses the first and second tissue products having different aspects such as absorbencies, size and types (€0050) but does not teach the specific range of tensile differences as recited.  However, since applicant does not challenge the official notice, prior art teaches that tensile was a known aspect of tissue products and furthermore, one of ordinary skill in the art would have found it obvious to optimize the tensile of each tissue product to the range as recited in order to achieve maximum durability since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation.   In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA1955).
Regarding claim 14, Bacon discloses the array of claim 11 and further discloses the first and second tissue products having different aspects such as absorbencies, size and types (€0050) but does not teach different surface topography.  However, since applicant does not challenge the official notice, prior art teaches that different types of absorbent articles have .

Response to Arguments
Applicant's arguments filed 4/23/2021 have been fully considered but they are not persuasive.  Applicant argues that Bacon does not teach the overwrap comprising a band.  However, Noschang discloses that it was known in the art to package a bundle of goods using a band.  One of ordinary skill in the art would have found it obvious to substitute the overwrap of Bacon with a band wrap as suggested by Noschang in order to facilitate wrapping of the packaged goods since Bacon discloses that the overwrap can be any type of suitable shape and packaging (€0040) and it has been held that simple substitution of one known element for another to obtain predictable results would have been obvious.  In re Fout , 675 F.2d 297, 213USPQ 532 (CCPA 1982).  Applicant argues that Bacon window discloses side ends and not side edges.  This is not persuasive since the ends are considered the side edges and applicant does not provide any reasoning as to why the ends cannot be considered edges.  Applicant states that a skilled artisan would not have modified the window to have the claimed edges; however, no proposed modification is needed if the prior art already discloses such edges.  Applicant argues that prior art does not teach indicia since the patterns on Bacon’s package are merely for aesthetic purposes and communicate nothing about the packaged contents.  This is not persuasive because the patterns on Bacon’s package are useful in representing comfort of the product since floral patterns give off a sense of comfort.

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT POON/Examiner, Art Unit 3735